COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Felton
Argued at Chesapeake, Virginia


VASSAR L. COKLEY, JR., S/K/A
 VASSAR LEON COKLEY, JR.
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0750-05-1                                  JUDGE WALTER S. FELTON, JR.
                                                                   MARCH 28, 2006
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                               Christopher W. Hutton, Judge

                 Charles E. Haden for appellant.

                 Kathleen B. Martin, Assistant Attorney General (Judith Williams
                 Jagdmann, Attorney General, on brief), for appellee.


       Vassar Leon Cokley, Jr. (“appellant”) was convicted of possession of cocaine with intent

to distribute in violation of Code § 18.2-248 and was sentenced to five years imprisonment, all of

which was suspended.1 On appeal, appellant argues that the trial court erred in denying his

motion to strike the charge when the evidence was insufficient to sustain the conviction. Finding

no error, we affirm.

                                          BACKGROUND

       As the parties are familiar with the record below, we recite only those facts necessary to

the resolution of this appeal.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Appellant was convicted in the same trial of possession of ecstasy, possession of a
firearm while simultaneously possessing cocaine with intent to distribute, carrying a concealed
weapon, underage possession of a firearm, possession of marijuana, and escaping the custody of
a police officer. Those convictions are not before us in this appeal.
       Under familiar principles of appellate review, we examine the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible

therefrom. See Juares v. Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).

       So viewed, the evidence established that on the evening of December 14, 2001, appellant

was riding as a passenger in a vehicle which was the subject of a traffic stop. During the

encounter, an officer discovered an automatic pistol in appellant’s lap underneath a sweatshirt.

When the officer attempted to handcuff appellant, a “struggle ensued and [appellant] broke free

and ran.” He was caught by another officer moments later, and searched incident to his arrest.

During the search, the officer found two bags of crack cocaine weighing 7.07 grams and two cell

phones.

       The arresting officer, an expert in narcotics trafficking and interdiction, testified that the

amount of cocaine recovered from appellant, some seven grams having a street value of

approximately $700, was inconsistent with personal use, that the cocaine rocks were

“unsmokeable” in the form recovered, and were “more indicative of someone who would be

distributing it by breaking down the rocks either with a razor or pinching off a piece of it.”

       Appellant testified that he was a drug user, not a drug dealer, and that he had stolen the

cocaine from a drug dealer because he “wanted to get high.” He also stated that the firearm was

not his and that the driver of the car put it on his lap while he was “asleep” from an ecstasy pill

he had taken earlier.

       The trial court denied appellant’s motion to strike the evidence and convicted him as

charged. This appeal followed.

                                            ANALYSIS

       Appellant argues that the Commonwealth failed to prove that he intended to distribute the

cocaine recovered from him by the officer. He correctly stated that at the time of his arrest that

                                                -2-
he carried no cash, scales, packaging materials, or cutting implements, items typically considered

as indicia of intent to distribute cocaine. However, as we have previously noted:

                Circumstantial proof of a defendant’s intent [to distribute] includes
                the quantity of the drugs discovered, the packaging of the drugs,
                and the presence or absence of drug paraphernalia. Expert
                testimony, usually that of a police officer familiar with narcotics, is
                routinely offered to prove the significance of the weight and
                packaging of drugs regarding whether it is for personal use.

Shackleford v. Commonwealth, 32 Va. App. 307, 327, 528 S.E.2d 123, 133 (2000) (citations

omitted), aff’d, 262 Va. 196, 547 S.E.2d 899 (2001).

         The record before us contains credible evidence, including expert testimony, from which

the trial court could reasonably conclude that appellant intended to distribute the cocaine he

possessed. The expert testified that the amount of cocaine recovered from appellant, some seven

grams with a street value of approximately $700, and “unsmokeable” in the form recovered, was

inconsistent with personal use. No paraphernalia typically associated with personal drug use was

recovered from appellant. In addition, appellant possessed a firearm and two cellular phones,

which the expert testified were considered “tool[s] of the trade in narcotics.” See Thomas v.

Commonwealth, 44 Va. App. 741, 755, 607 S.E.2d 738, 744 (2005) (noting “the commonsense

relationship between the distribution of controlled substances . . . and the possession and use of

dangerous weapons” (citations omitted)). The trial court rejected appellant’s contention that he

had stolen the cocaine from a drug dealer and that the driver of the car had placed the gun in his

lap while he was asleep, specifically noting that “I just don’t believe large portions of

[appellant’s] explanation of the positioning of the gun as well as how he obtained the cocaine. I

watched him closely on the stand and I viewed his testimony in light of all the evidence in this

case.”

         The trial court was “entitled to disbelieve the self-serving testimony of the accused and to

conclude that the accused [was] lying to conceal his guilt.” Marable v. Commonwealth, 27
                                                 -3-
Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998) (citation omitted). As fact finder, the trial

court observed the demeanor of the witnesses, assessed their credibility, and determined the

weight to be given to the evidence. Clifton v. Commonwealth, 22 Va. App. 178, 182, 468 S.E.2d
155, 157 (1996).

                                         CONCLUSION

       We conclude that the trial court did not err in denying appellant’s motion to strike the

evidence and in finding him guilty of possession of cocaine with intent to distribute.

Accordingly, appellant’s conviction is affirmed.

                                                                                    Affirmed.




                                               -4-